THOMAS K. GODFREY
Assistant U.S. Attorney
U.S. Attorney’s Office
James F. Battin U.S. Courthouse
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Phone: (406) 657-60101
FAX: (406) 657-6989
E-mail: Thomas.Godfrey@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 UNITED STATES OF AMERICA,                  CR 18-105-BLG-DLC

             Plaintiff,                     UNITED STATES’ RESPONSE TO
                                            MOTION TO DISMISS
      v.

 STETSON LEE HINEBAUCH,

            Defendant.




      The United States of America respectfully requests that the Court deny

Defendant’s motion to dismiss the indictment on the ground that 18 U.S.C. §

922(g) (prohibited person in possession of a firearm) is unconstitutional. The

Defendant concedes that these arguments have been rejected by governing Ninth

Circuit precedent.
                                   ARGUMENT

      The Defendant was indicted by the grand jury on August 16, 2018 for Count

1: Prohibited Person in Possession of Firearms in violation of 18 U.S.C. Section

922(g)(1); and Count 2: False Statement During Firearms Transaction in violation

of 18 U.S.C. Section 922(a)(6). He has now filed a motion to dismiss Count I. He

argues: (1) The charge in Count I is an unconstitutional violation of the Second

Amendment; (2) The charge in Count I is an unconstitutional violation of the Equal

Protection clause and violates Due Process. These arguments have all been

rejected by the Ninth Circuit, which the Defendant acknowledges in his motion.

The controlling case law is clear and the Defendant’s motion must be denied.

       The Ninth Circuit has previously rejected his arguments that 18 United

States Code Section 922(g)(1) is an unconstitutional violation of the Second

Amendment and the Equal Protection clause in United States v. Vongxay, 594 F.3d

1111 (9th Cir. 2010). The Ninth Circuit noted that no court after Heller has found

the statute constitutionally suspect. Id. at 1117. In regards to the argument that the

statute violates equal protection rights, as applied to federal law through the Due

Process clause of the Fifth Amendment, the Ninth Circuit was direct, “we hold that

§ 922(g)(1) does not violate the equal protection guarantee of the Fifth

Amendment.” Id. at 1119. The Ninth Circuit in Vongxay further rejected the

argument that the statute should be reviewed under strict scrutiny and held that
Lewis v. United States still controlled on that point, because the right established

by Heller does not apply to felons. Id. at 1118-1119 (citing Lewis v. U.S., 445 U.S.

55 (1980)). The Defendant cites no case law that finds § 922(g)(1)

unconstitutional and the controlling Ninth Circuit case law is clear.

                                  CONCLUSION

      The Defendant’s motion to dismiss is based on arguments that have already

been settled by the Ninth Circuit. His motion acknowledges that his claims have

previously been rejected by the Ninth Circuit. The controlling case law is clear.

The Defendant’s motion to dismiss should be denied.

      DATED this 13th day of December, 2018.

                                        KURT G. ALME
                                        United States Attorney


                                        /s/ Thomas K. Godfrey
                                        Assistant U.S. Attorney
                                        Attorney for Plaintiff
                    CERTIFICATE OF SERVICE


    I hereby certify that on December 13, 2018, a copy of the foregoing
document was served on the following persons by the following means:


      1, 2   CM-ECF
             Hand Delivery
             Mail
             Overnight Delivery Service
             Fax
             E-Mail


1. Clerk, United States District Court


2. Penelope Strong
Penelope Strong Law Firm
2517 Montana Avenue
Billings, Montana 59101
Counsel for the Defendant




                                 /s/ Thomas K. Godfrey
                                 Assistant U.S. Attorney
                                 Attorney for Plaintiff
